Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00309-CV

                                IN THE MATTER OF S.A.M.

                  From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-JUV-01204
                       The Honorable Carmen Kelsey, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s disposition order is
AFFIRMED.

       SIGNED February 26, 2014.


                                                _____________________________
                                                Rebeca C. Martinez, Justice